Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2015/0097827) in view of Tran (US 2019/0066373).
As per claims 1, 11 and 21 Cohen teaches, a method, comprising: executing dense feature matching on an image pair that is down sampled to obtain a first set of feature correspondences for each pixel of the down sampled image pair (Cohen, fig.3 first image and second image represent image pair, and ¶[0032] “which may describe which pixels in stereoscopic images correspond to each other and which may be expressed as a disparity.”); calculating a neighborhood correspondence based on the first set of feature correspondences for each pixel in a first image of the image pair (Cohen, ¶[0014] “[0014] FIG. 6 is an illustration showing use of a transformation to a candidate patch and offset to a neighboring patch.” ); executing sparse feature matching on stereoscopic patch pairs from the image pair based on the neighborhood correspondence for each pixel to obtain correspondence estimates for each stereoscopic patch pair (Cohen, ¶[0016] “FIG. 8 is a flow diagram depicting a procedure in an example implementation in which depth information is computed using disparities computed from stereoscopic images and used to guide a transformation to a patch to be used to fill a target region.”); and refining the correspondence estimates for each stereoscopic patch pair to obtain a semi-dense set of feature correspondences by retaining correspondences that satisfy the geometric constraint (Cohen, ¶[0108] “denote a geometric transformation that is to be applied to target patch "t" to correctly match pixels in a source patch "s" given a known relative three dimensional geometry between the neighborhoods surrounding "t.sub.c" and "s.sub.c."”   ). 
Cohen doesn’t clearly teach, however Tran teaches, applying a geometric constraint to the correspondence estimates (Tran, ¶[0084] “the coarse correspondences can be combined with the geometric features of the first features and the second features to estimate the refined correspondence estimates.”  )
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Cohen with Tran’s ability to apply geometric constraint to the correspondence estimates. 
The motivation would have been to improve the system performance and outcome. 



As per claims 3 and 13, Cohen in view of Tran teaches, the method of claim 1, wherein the image pair is down sampled by a factor of four (Chen, ¶[0101] “builds in a preference for non-scaled, down sampled, and only slightly upsampled patches.” The number of down sample would then be obvious to try unless there is a clear benefit to downsample by four  ). 

As per claims 4, 14 and 23 Cohen in view of Tran teaches, the method of claim 1, wherein the geometric constraint comprises computing a number of encounters of a given feature in a certain radius surrounding it, and retaining features that consistently appear as a match via sparse matching of multi-scale overlapping stereo patches (Tran, ¶[0018] “The geometric features, however, are extracted from one or more shallow convolutional layers and are more sensitive to local structures in the images. Both the semantic features and the geometric features can be combined to form a dense and accurate correspondence estimation. This correspondence estimation can, therefore, be used for flexible ground modeling and localization.”   ). 

As per claim 5, 15 and 24 Cohen in view of Tran teaches, the method of claim 1, wherein the geometric constraint comprises: defining a single feature for each 1-pixel.times.1-pixel grid of each image of the image pair; and retaining the feature that has the largest visual similarity with its match (Cohen, ¶[0032] “which may describe which pixels in stereoscopic images correspond to each other and which may be expressed as a disparity.”  ). 

As per claims 6, 16, and 25  Cohen in view of Tran teaches, the method of claim 1, wherein the sparse feature matching on stereoscopic patch pairs is enabled by a ratio test (Cohen, ¶[0032] “The stereo correspondence module 122 is representative of functionality to generate stereo correspondence data, which may describe which pixels in stereoscopic images correspond to each other and which may be expressed as a disparity. The stereo correspondence module 112, for instance, may process images 112, 114 to determine depth of the scene 116 to perform three dimensional modeling, perform view synthesis, view interpolation, content manipulation, matting (e.g., object removal), support augmented reality (e.g., object insertion), and so on.” A ratio test would be the comparison of the pixels). 

As per claims 7 and 17, Cohen in view of Tran teaches, the method of claim 1, wherein the dense feature matching on an image pair that is down sampled defines central points for a large group of overlapping windows with variable sizes across multiple scales to obtain the first set of feature correspondences (Cohen, fig.3 showing image pairs down samples overlapping windows with variable sizes as can be seen in the figure ). 
As per claims 8 and 18, Cohen in view of Tran teaches, the method of claim 1, wherein the second level multi-scale sparse feature matching limits the number of outliers typically raised due to the absence of geometrical awareness in classical sparse feature matching approaches (Cohen, fig.3 random represents outliers and sparse feature matching approaches). 

As per claims 9 and 19, Cohen in view of Tran teaches, the method of claim 1, wherein the dense feature matching may be according to SIFT dense feature matching, local binary pattern (LBP), or any combination thereof (Tran, ¶[0014] “FIG. 6 is a block/flow diagram illustrating a system/method for traffic enforcement using dense correspondence estimation with a hierarchical structure, in accordance with the present principles;” ). 

As per claims 10 and 20, Cohen in view of Tran teaches, the method of claim 1, wherein the sparse feature matching is according to SIFT sparse feature matching, SURF feature matching, or any combination thereof (Tran, ¶[0028] “Thus, a hierarchical strategy that extracts features at multiple levels in the hierarchy can produce a feature image at each of the levels that has particular characteristics to produce a spectrum of feature images that have complementary capabilities from each of the first and the second hierarchical feature extractors 210a and 210b.”  ). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/